Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5-11, and 13-19 are pending.
Claims 2-4 and 12 are newly cancelled.
Claims 1, 7-11, 13-14 and 17 are amended.
Claims 1, 5-11 and 13-19 are examined on the merits. 

Response to Arguments - 35 USC § 112 Scope of Enablement-How to use
	Applicant’s arguments filed are 10/01/2021 not found persuasive.  These arguments are not found to be persuasive because the claims do not describe how to use the invention of claim 1 and the claim includes any potential use including many uses that are not enabled.  In applicant’s interview summary they note that “an interview to discuss the rejection of claims as lacking adequate written description.  The examiner clarified that only claims 10-12 and 14-19 are rejected”, however in the non-final rejection only claims 11, 12, and 14-19 are rejected as lacking adequate written description while claims 1-10 and 13-19 are rejected in a scope of enablement rejection.  In applicants’ arguments filed on 10/01/2021 applicants indicate that the examiner clarified that only claims 10-12 and 14-19 are rejected under the scope of enablement rejection.  This is in contradiction to applicant’s own interview summary, to clarify claims 1, 5-10, and 13-19 are rejected under the scope enablement rejection. 
	Applicant urges that the action acknowledges that the specification enables “enhancing” a phenotype and that the action asserts that the specification does not enable “altering” the phenotype, which is asserted to include altering the phenotype to have negative traits.  Applicants note that claims 
	

Claim Rejections - 35 USC § 112
Scope of Enablement- How to use
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, and 14-19 are rejected under 35 U.S.C 112(a) or 35 U.S.C. 112 (pre-AIA 0, first paragraph, because the specification, while being enabling for using the nucleic acid constructs to make a plant with an enhanced phenotype or using plants with enhanced phenotypes, does not reasonably provide enablement for the broad uses claimed within the broadest reasonable interpretation of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  IN re Wands lists a number of 
The claims are broadly drawn to constructs and plants comprising said constructs comprising a recombinant DNA constructs wherein the plant has an altered phenotype wherein the altered phenotype is plant height, biomass, canopy area, anthocyanin, content, chlorophyll content, water applied, water content, or water use efficiency, regardless of whether or not the sequences present in the recombinant DNS construct are able to impart these altered phenotypes.  
Applicants do not teach in the claims how one of skill in the art could use any of the recombinant nucleic acid constructs, plants, and methods.
The state-of-the-art is such that one of skill in the art cannot predict how one of skill in the art could use a recombinant nucleic acid constructs, plants, and methods.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to use the claimed invention throughout the broad scope of the claims.  Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the stat-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.  

Written Description
Response to Arguments - 35 USC § 112
	Applicant’s amendments filed 10/01/2021 overcome the rejections of record.
Response to Arguments - 35 USC § 102
	Applicant’s amendments filed 10/01/2021 overcome the rejections.  Applicant’s amendments necessitate new 35 USC 102 rejections.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce, Methods and Compositions For Modifying Flower Development, US 7,803,998 B2, September 28, 2010.
With respect to claim 1, Bruce discloses a polynucleotide sequence (SEQ ID NO: 8 of Bruce) which has 99.6% identity to SEQ ID NO: 53 of the instant application.
With respect to claim 5, Bruce discloses the recombinant DNA construct of claim 1 (See above), further comprising a heterologous promoter (Bruce, Column 13, Paragraph 5) functional in a plant cell (Bruce, Column 13, Paragraph 5) and operably linked to the polynucleotide sequence (Bruce, Column 2, Paragraph 2). 

With respect to claim 7, Bruce discloses a transgenic plant comprising the recombinant DNA construct of claim 1, wherein the recombinant DNA construct is inserted into the genome of the transgenic plant (Bruce, Abstract; Bruce, Column 33, Paragraph 5).  
With respect to claim 8, Bruce discloses the transgenic plant of claim 7 (See above), wherein the plant is a field crop (Bruce, Column 20, Paragraph 5).
With respect to claim 9, Bruce discloses the transgenic plant of claim 8 (See above), wherein the field crop plant is selected from the group consisting of corn, soybean cotton, canola, rice, barley, oat wheat, turf grass, alfalfa, sugar beet, sunflower, quinoa and sugarcane (Bruce, Column 20, Paragraph 5).
With respect to claim 10, Bruce discloses the plant of claim 7 (See above), wherein the plant has an enhanced trait as compared to a control plant (Bruce, Column 2, Paragraph 3).
With respect to claim 11, Bruce discloses the plant of claim 10 (See above), wherein the enhanced trait is selected from the group consisting of: decreased days from planting to maturity, increased ear size, increased ear dry weight per plant, increased ear area, increased ear diameter, increased ear length, increased number of kernels per ear, increased weight per kernel, increased number of kernels per plant, increased yield, and increased water use efficiency as compared to a control plant (Bruce, Column 2, Paragraph 3).
With respect to claim 13, Bruce discloses a transgenic plant part (Bruce, Column 2, Paragraph 3; Bruce, Column 2, Paragraph 6; Bruce, Column 22, Paragraph 4) of propagule comprising the recombinant DNA construct of claim 1 (See above), wherein the plant part of propagule is selected from the group consisting of cells, pollen, ovule, flower, embryo, leaf, root, stem, shoot, meristem, grain and 
With respect to claim 14, Bruce discloses a method for enhancing a trait in a plant comprising producing a transgenic plant comprising a recombinant DNA construct of claim 1 (See above; Bruce, Column 2, Paragraphs 2-3).  
With respect to claim 15, Bruce discloses the method of claim 14 (See above), wherein the recombinant DNA construct further comprises a heterologous promoter (Bruce, Column 13, Paragraph 5) functional in a plant cell (Bruce, Column 13, Paragraph 5) and operably linked to the polynucleotide sequence of the recombinant DNA construct (Bruce, Column 2, Paragraph 2).
With respect to claim 16, Bruce discloses the method of claim 14 (See above), wherein the transgenic plant is produced by transforming a plant cell or tissue with the recombinant DNA construct (Bruce, Column 1, Paragraph 7-Column 2, Paragraph 1; Bruce, Column 4, Paragraph 3), and regenerating or developing the transgenic plant from the plant cell or tissue comprising the recombinant DNA construct (Bruce, Column 4, Paragraph 3).  
With respect to claim 17, Bruce discloses the method of claim 14 (See above), further comprising: producing a progeny plant comprising the recombinant DNA construct by crossing the transgenic plant with: a) itself; b) a second plant from the same plant line; c) a wild type plant; or d0 a second plant from a different plant line, to produce a seed, growing the seed to produce a progeny plant; and selecting a progeny plant with the enhanced trait as compared to a control plant (Bruce, Column 19, Paragraph 4; Bruce, Column 64, Claim 46).  
With respect to claim 19, Bruce discloses a plant produced by the method of claim 14 (See above; Bruce, Column 2, Paragraphs 2-3).  

    PNG
    media_image1.png
    811
    781
    media_image1.png
    Greyscale

  
Response to Arguments -35 USC § 103
	Applicant’s amendments filed 10/01/2021 overcome the rejections.  Applicant’s amendments necessitate new 35 USC 103 rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce, Methods and Compositions For Modifying Flower Development, US 7,803,998 B2, September 28, 2010 in view of Svitashev, Targeted Mutagenesis, Precise gene Editing, and Site-Specific Gene Insertion in Maize Using Cas9 and Guide RNA, Plant Physiology, October 2015.
	With respect to claim 18, Bruce teaches all of the limitations of claim 14.  See rejection under 35 USC 102 above. 
	With respect to claim 18, Bruce does not teach the use of a donor template for the site-directed integration of a recombinant DNA construct into the genome of a plant cell or tissue.
	With respect to claim 18, Svitashev teaches the use of a donor template for the site-directed integration of a recombinant DNA construct into the genome of a plant cell or tissue through homology directed repair (Svitashev, Page 931, Abstract).  
	It would have been obvious to the ordinary artisan at the time of filing to use the homology directed repair (HDR) mechanism of Svitashev to insert the sequence of Bruce into the plant of Danilevskaya.  This would have been obvious because without the use of homology directed repair CRISPR induced mutations are normally small insertions and deletions and while targeted to a specific site in the genome they are not specific with respect to the mutation generated.  In contrast, homology directed repair using a donor template for site-directed integration of a target locus is specific in the type of mutation and location.  It would have been obvious for the ordinary artisan to use the HDR mechanism of Svitashev in the method of Bruce because that is the most effective way to integrate a target sequence into a genome using a CRISPR system.  The ordinary artisan would have been motivated to combine these methods in order to most efficiently integrate a sequence for enhancing a trait into a crop plant which would have benefits agronomically and economically.  Therefore, claim 18 is rejected under 35 U.S.C. 103 as obvious in view of Bruce in view of Svitashev. 

Conclusion
	All claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663     

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663